Exhibit 10.32

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) dated as of November 30,
2010 between OmniComm Systems, Inc., a Delaware corporation, with its principal
offices at 2101 W. Commercial Blvd., Suite 3500, Fort Lauderdale, FL, 33331
(“Company”) and Cornelis F. Wit (the “Subscriber”).

WHEREAS, the Subscriber, the Company’s chief executive officer and a member of
the Company’s board of directors, currently owns an aggregate of 4.3% of our
issued and outstanding shares of common stock; $3,097,500 principal amount of
the Company’s promissory notes (“Notes”); $7,560,000 principal amount of the
Company’s convertible promissory notes (“Convertible Notes”) and $1,100,000
principal amount of the Company’s secured convertible notes (“Secured
Convertible Notes”);

WHEREAS, the Company desires to offer and sell to the Subscriber and the
Subscriber desires to acquire from the Company 250,000 shares of Series D
Preferred Stock, which shares provides super-voting rights in the amount of
100,000,000 votes and containing the rights, preferences and limitations set
forth in the certificate of designation attached hereto as Exhibit A (“Shares”),
in exchange for a $1,000,000 Note originally issued by the Company to Mr. Wit
September 30, 2010 which would have matured December 31, 2011 (“Purchase
Price”).

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

Section 1. Subscription for the Shares. On the terms and subject to the
conditions hereinafter set forth, the Subscriber hereby subscribes for and
agrees to purchase from the Company, the Shares in exchange for the Purchase
Price. Notwithstanding the minimum amount required, the Company reserves the
right to accept subscriptions for lesser amounts. The Purchase Price is payable
contemporaneously with the execution and delivery of this Subscription Agreement
to the Company. Following the execution of this Subscription Agreement a stock
certificate representing the Shares will be delivered by the Company to
Subscriber no later than (10) days following the date hereof.

Section 2. Representations, Warranties and Covenants of Subscriber. Subscriber
hereby represents, warrants and covenants to the Company that:

2.1 Subscriber recognizes that the purchase of the Shares involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Shares; (iii) an investor may not be able to
liquidate his investment; (iv) transferability of the Shares is restricted
pursuant to the terms of the Shares; and (v) a Subscriber could sustain the loss
of his entire investment.

2.2 Subscriber is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and that he is able to bear the economic risk of
an investment in the Shares.



--------------------------------------------------------------------------------

2.3 Subscriber has prior investment experience, including investment in
non-listed and non-registered securities, or has employed the services of an
investment advisor, attorney or accountant to read all of the documents
furnished or made available by the Company to Subscriber and to evaluate the
merits and risks of such an investment on his behalf, and that Subscriber
recognizes the highly speculative nature of this investment.

2.4 The Company is a corporation subject to the reporting requirements of
Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"). The Company has made available to Subscriber copies of all filings made
by the Company with the Securities and Exchange Commission (“SEC”) since its
inception (collectively, the "SEC Reports"). Subscriber has received and has
fully read and considered the SEC Reports in making the decision to purchase the
Shares. In evaluating the suitability of an investment in the Company,
Subscriber has not relied upon any representations or other information (whether
oral or written) received from the Company, its officers, directors, agents,
employees or representatives, except information set forth in the SEC Reports,
herein or obtained from the Company to verify such information. Subscriber has
been given the opportunity to ask questions and receive answers concerning the
terms and conditions of this offering of Shares and to obtain such additional
information as Subscriber deemed necessary for an investment in the Shares.

2.5 Subscriber acknowledges that the offering of the Shares may involve tax
consequences and that he must retain his own professional advisors to evaluate
the tax and other consequences of an investment in the Shares.

2.6 Subscriber acknowledges that the Offering has not been reviewed by the SEC
and that the Shares are being offered without registration under the Securities
Act in reliance upon the exemption from registration afforded by Section 4(2) of
the Securities Act and Rule 506 of Regulation D promulgated thereunder and
without registration under any state securities laws. Subscriber is purchasing
the Shares for its own account for the purpose of investment and not with a view
to or for sale in connection with, or for purposes of, any “distribution”
thereof within the meaning of Section 2(11) of the Securities Act, and no other
person has or will have a direct or indirect beneficial interests in the Shares.
Subscriber agrees that it will not sell or otherwise transfer the Shares without
providing the Company a right of first refusal and will not sell or otherwise
transfer the Shares unless they are registered under the Securities Act and
applicable state securities laws or unless an exemption from such registration
is available.

2.7 Subscriber understands that the Company has no obligation to register the
Shares and the Company is under no obligation to register any of the Shares.
Subscriber further understands that the Company has no obligation to assist
Subscriber in complying with any exemption from the registration of the Shares.
Subscriber understands that there is no public market for the Shares and there
is no intent that a public market will ever exist for the Shares. Subscriber
agrees to hold the Company and its directors, officers and controlling persons
and their respective heirs, representatives, successors and assigns harmless and
to indemnify them against all liabilities, costs and expenses incurred by them
as a result of any misrepresentation made by Subscriber contained herein or any
sale or distribution of the Shares by Subscriber in violation of any securities
laws.

2.8 Subscriber consents to the placement of one or more legends on any
certificate or other document evidencing the Shares stating that they have not
been registered under the Securities Act or any applicable state securities laws
and setting forth or referring to the restrictions on transferability and sale
thereof.

2.9 Subscriber’s address set forth on the signature page hereto is the principal
residence of Subscriber.

2.10 Subscriber is not subscribing for the Shares as a result of, or subsequent
to, any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or general meeting.

2.11 Subscriber understands that the Company is relying upon the truth and
accuracy of the representations, warranties and agreements of Subscriber set
forth herein in making its determination that the offering and sale of the
Shares is exempt from registration under the Securities Act and state securities
laws.

2.12 The funds provided for this investment, underlying the Note, are either
separate property of Subscriber, community property over which Subscriber has
the right of control or are otherwise funds as to which Subscriber has the sole
right of management.

2.13 Subscriber has all requisite legal and other power and authority to execute
and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other general
principals of equity, whether such enforcement is considered in a proceeding in
equity or law.



--------------------------------------------------------------------------------

2.14 This Subscription Agreement does not contain any untrue statement of a
material fact or omit any material fact concerning Subscriber.

2.15 There are no actions, suits, proceedings or investigations pending against
Subscriber or Subscriber’s assets before any court or governmental agency (nor,
to Subscriber’s knowledge, is there any threat thereof) which would impair in
any way Subscriber’s ability to enter into and fully perform Subscriber’s
commitments and obligations under this Subscription Agreement or the
transactions contemplated hereby.

2.16 The execution, delivery and performance of and compliance with this
Subscription Agreement and the issuance of the Shares will not result in any
violation of, or conflict with, or constitute a default under, any agreement to
which Subscriber is a party or by which it is bound, nor result in the creation
of any mortgage, pledge, lien, encumbrance or charge against any of the assets
or properties of Subscriber or the Shares.

2.17 Subscriber represents that the Shares were not offered through a registered
broker/dealer and no commission was paid to any broker-dealer or other persons
by the Subscriber.

2.18 With respect to the United States Patriot Act:

(i) Subscriber represents, warrants and covenants that Subscriber:

(A)(I) is subscribing for the Shares for Subscriber’s own account, own risk and
own beneficial interest, (II) is not acting as an agent, representative,
intermediary, nominee or in a similar capacity for any other person or entity,
nominee account or beneficial owner, whether a natural person or entity (each
such natural person or entity, an “Underlying Beneficial Owner”) and no
Underlying Beneficial Owner will have a beneficial or economic interest in the
Shares (whether directly or indirectly, including without limitation, through
any option, swap, forward or any other hedging or derivative transaction), (III)
if it is an entity, including, without limitation, a fund-of-funds, trust,
pension plan or any other entity that is not a natural person (each, an
“Entity”), has carried out thorough due diligence as to and established the
identities of such Entity’s investors, directors, officers, trustees,
beneficiaries and grantors (to the extent applicable, each a “Related Person” of
such Entity), holds the evidence of such identities, will maintain all such
evidence for at least five years from the date of Subscriber’s resale or other
disposition of the Shares, will request such additional information as the
Company may require to verify such identities as may be required by applicable
law, and will make such information available to the Company upon its request,
and (IV) does not have the intention or obligation to sell, pledge, distribute,
assign or transfer all or a portion of the Shares to any Underlying Beneficial
Owner or any other person; or

(B)(I) is subscribing for the Shares as a record owner and will not have a
beneficial ownership interest in the Shares, (II) is not acting as an agent,
representative, intermediary, nominee or in a similar capacity for one or more
Underlying Beneficial Owners (as defined in (i)(A)(I) above), and understands
and acknowledges that the representations, warranties and agreements made in
this



--------------------------------------------------------------------------------

Agreement are made by Subscriber with respect to both Subscriber and the
Underlying Beneficial Owner(s), (III) has all requisite power and authority from
the Underlying Beneficial Owner(s) to execute and perform the obligations under
the Subscription Agreement, (IV) has carried out thorough due diligence as to
and established the identities of all Underlying Beneficial Owners (and, if an
Underlying Beneficial Owner is not a natural person, the identities of such
Underlying Beneficial Owner’s Related Persons (to the extent applicable)), holds
the evidence of such identities, will maintain all such evidence for at least
five years from the date of Subscriber’s resale or other disposition of all the
Shares, and will make such information available to the Company upon its request
and (V) does not have the intention or obligation to sell, pledge, distribute,
assign or transfer all or a portion of the Shares to any person other than the
Underlying Beneficial Owner(s).

(ii) Subscriber hereby represents and warrants that the proposed investment in
the Company that is being made on its own behalf or, if applicable, on behalf of
any Underlying Beneficial Owners does not directly or indirectly contravene
United States federal, state, local or international laws or regulations
applicable to Subscriber, including anti-money laundering laws (a “Prohibited
Investment”).

(iii) Federal regulations and Executive Orders administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at www.treas.gov/ofac. Subscriber hereby represents and warrants
that neither Subscriber nor, if applicable, any Underlying Beneficial Owner or
Related Person, is a country, territory, person or entity named on an OFAC list,
nor is Subscriber nor, if applicable, any Underlying Beneficial Owner or Related
Person, a natural person or entity with whom dealings are prohibited under any
OFAC regulations.

(iv) Subscriber represents and warrants that neither Subscriber nor, if
applicable, any Underlying Beneficial Owner or Related Person, is a senior
foreign political figure, or any immediate family member or close associate of a
senior foreign political figure within the meaning of, and applicable guidance
issued by the Department of the Treasury concerning, the U.S. Bank Secrecy Act
(31 U.S.C. §5311 et seq.), as amended, and any regulations promulgated
thereunder.

(iv) Subscriber agrees promptly to notify the Company should Subscriber become
aware of any change in the information set forth in paragraphs (A) through (D).

(v) Subscriber agrees to indemnify and hold harmless the Company, its
affiliates, their respective directors, officers, shareholders, employees,
agents and representatives (each, an “Indemnitee”) from and against any and all
losses, liabilities, damages, penalties, costs, fees and expenses (including
legal fees and disbursements) (collectively, “Damages”) which may result,
directly or indirectly, from Subscriber’s misrepresentations or misstatements
contained herein or breaches hereof relating to subparagraphs (i) through
(iv) of this Section.

(vi) Subscriber understands and agrees that, notwithstanding anything to the
contrary contained in any document (including any side letters or similar
agreements), if, following Subscriber’s investment in the Company, it is
discovered that the investment is or has become a Prohibited Investment, such
investment may immediately be redeemed by the Company or otherwise be subject to
the remedies required by law, and Subscriber shall have no claim against any
Indemnitee for any form of Damages as a result of such forced redemption or
other action.

(vii) Upon the written request from the Company, Subscriber agrees to provide
all information to the Company to enable the Company to comply with all
applicable anti-money laundering statutes, rules, regulations and policies,
including any policies applicable to a portfolio investment held or proposed to
be held by the Company. Subscriber understands and agrees that the Company may
release confidential information about Subscriber and, if applicable, any
Underlying Beneficial Owner(s) or Related Person(s) to any person, if the
Company, in its sole discretion, determines that such disclosure is necessary to
comply with applicable statutes, rules, regulations and policies.

Section 3. Representations and Warranties of the Company. The Company represents
and warrants to the Subscriber that:

3.1 The Company is a corporation duly organized, existing and in good standing
under the laws of the State of Delaware and has the power to conduct the
business which it conducts and proposes to conduct.



--------------------------------------------------------------------------------

3.2 The execution, delivery and performance of this Subscription Agreement by
the Company have been duly approved by its Board of Directors and all other
actions required to authorize and effect the offer and sale of the Shares have
been duly taken and approved. Upon the acceptance by the Company of the
subscription made hereby, this Subscription Agreement will constitute a valid
and binding obligation of the Company enforceable against it in accordance with
its terms.

Section 4. Miscellaneous.

4.1 Any notice or other communication required, permitted or provided for
hereunder (each, a “Notice”) shall be effective as between the parties only if
given in writing and sent by (a) personal delivery, (b) registered or certified
mail (return receipt requested); or (c) internationally recognized express
delivery service, to the Company at 2101 W. Commercial Blvd., Suite 3500, Fort
Lauderdale, FL, 33331, and to the Subscriber at his address indicated on the
signature page of this Subscription Agreement. Notice shall be deemed to have
been duly given and received (i) if personally delivered, on the date of such
delivery, (ii) if mailed, on the date set forth on the return receipt, or
(iii) if delivered by express delivery, on the date of such delivery (as
evidenced by the receipt provided to the express delivery service). If Notice
cannot be delivered because of a changed address of which no Notice was given,
or the refusal to accept delivery, the Notice shall be deemed received on the
date it is sent (as evidenced by the affidavit of the sender).

4.2 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.

4.3 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the Company and Subscriber hereby: (a) agree that
all questions concerning the construction, validity, enforcement and
interpretation of this Subscription Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida,
without regard to the principles of conflicts of law thereof, and (b) all legal
proceedings concerning the interpretation, enforcement and defense of this
Subscription Agreement shall be commenced in the Courts of the State of Florida
or the courts of the United States of America, in each case located in Broward
County, Florida, and appellate courts from any thereof (the “Courts”),
(c) irrevocably submit to the exclusive jurisdiction of the Courts for the
adjudication of any dispute hereunder (including with respect to the enforcement
of this Subscription Agreement); (d) irrevocably waive and agree not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any of such Courts, or that such suit, action or
proceeding is improper; (e) irrevocably waive personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to the other at the address in effect for notices to
it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof (nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law); and (f) irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Subscription Agreement or
the transactions contemplated hereby.

4.4 This Subscription Agreement may be executed in counterparts. Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Shares as herein provided; subject, however, to the
right hereby reserved to the Company to enter into the same agreements with
other subscribers and to add and/or to delete other persons as subscribers.

4.5 If any provision of this Subscription Agreement is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Subscription Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.



--------------------------------------------------------------------------------

4.6 No term or provision contained herein may be modified, amended or waived
except by written agreement or consent signed by the party or parties to be
bound thereby. It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate, or be construed, as
a waiver of any subsequent breach by that same party.

4.7 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.

4.8 All references in this Subscription Agreement to the “Subscriber” shall
include all parties (other than the Company) who execute this Subscription
Agreement.

IN WITNESS WHEREOF, this Subscription Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below.

 

 

Cornelis F. Wit  

Address  

 

 

Telephone #  

 

Fax #  

 

Email:  

 

Social Security #  

 

Date:  

 

Amount of Series D Preferred Stock Subscribed For: 250,000 Shares

 

Subscription Accepted: OmniComm Systems, Inc. By:  

 

  Name:   Ronald Linares   Title:   Chief Financial Officer Date:   November 30,
2010